                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL S. COFFMAN,                              )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )             No. 4:16CV00118 ERW
                                                 )
JASON LEWIS, et al.,1                            )
                                                 )
               Respondent.                       )


                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Memorandum and Order of the United States

Magistrate Judge Abbie Crites-Leoni [ECF No. 15], pursuant to 28 U.S.C. § 636(b)(1).

       The Court notes no objections were filed to the Memorandum and Order within the time

period afforded by 28 U.S.C. § 636(b)(1). The Court has considered the Memorandum and

Order, and hereby sustains, adopts, and incorporates herein the Magistrate’s Memorandum and

Order in its entirety. The Magistrate’s decision denying the writ of habeas corpus is affirmed.

       Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Petitioner Michael

S. Coffman's Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody [ECF No. 1] is DENIED, and DISMISSED, with prejudice.

       Dated this 22nd Day of March, 2019.


                                                E. RICHARD WEBBER
                                                SENIOR UNITED STATES DISTRICT JUDGE



1
 Eric Schmitt shall be substituted as Respondent in this matter for Josh Hawley as Eric Schmitt
has been appointed to replace Josh Hawley as Attorney General of Missouri.
